DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.116, was filed in this application after a final rejection. Applicant's submission filed on 03/25/2022 has been entered.
Drawings
The Examiner acknowledges that the cancellation of claims 3, 5, 6, 10, 12 and 13 renders the previous drawings objection moot. Therefore, the previous drawings objection has been withdrawn.
Claim Rejections - 35 USC § 112
The Examiner acknowledges that the cancellation of claims 3, 5, 6, 10, 12 and 13 renders the previous rejection of claims 3, 5, 6, 10, 12 and 13 under 35 USC 112(a) and 35 USC 112(b) moot. Therefore, the previous rejection of claims 3, 5, 6, 10, 12 and 13 under 35 USC 112(a) and 35 USC 112(b) have been withdrawn.
The Examiner acknowledges that the cancellation of claims 6, 13 and 16 renders the previous rejection of claims 6, 13 and 16 under 35 USC 112(d) moot. Therefore, the previous rejection of claims 6, 13 and 16 under 35 USC 112(d) have been withdrawn.
Allowable Subject Matter
Claims 1, 4, 7, 8, 11, 14, 15, 17 and 18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
 Regarding claim 1, the prior art of record does not teach or suggest the combination of limitations including where areas of the first, second and third subpixels in one of the pixels are not equal, wherein the first subpixels are distributed at a center of one of the pixel groups , the third subpixels are distributed at an edge of one of the pixel groups and the second subpixels are distributed below acute angles of adjacent two of the third subpixels, where the subpixels disposed at corners of each of the pixel groups having predetermined shapes are the same subpixels and each have an isosceles triangle shape along with the other limitations of claim 1.
Claims 4 and 7 are allowable as they depend from an include all of the limitations of allowable claim 1.
Regarding claim 8, the prior art of record does not teach or suggest the combination of limitations including where areas of the first, second and third subpixels in one of the pixels are not equal, wherein the first subpixels are distributed at a center of one of the pixel groups , the third subpixels are distributed at an edge of one of the pixel groups and the second subpixels are distributed below acute angles of adjacent two of the third subpixels, where the same subpixels are disposed corresponding to corners of the pixel groups having predetermined shapes and the same subpixels have isosceles triangle shapes along with the other limitations of claim 8.
Claims 11, 14, 15 and 17 are allowable as they depend from an include all of the limitations of allowable claim 8.
Regarding claim 18, the prior art of record does not teach or suggest the combination of limitations including where areas of the first, second and third subpixels in one of the pixels are not equal, where third subpixels are isosceles triangles distributed at an edge of one of the pixel groups having predetermined shapes, the second subpixels are isosceles triangles distributed below the acute angles of adjacent two of the third subpixels, and the first subpixels are right-angled trapezoids distributed at a center of one of the pixel groups having predetermined shapes along with the other limitations of claim 18.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
While Fig. 1 of Kim et al. (US 2015/0009104) teaches first (Item SP1), second (Item SP2) and third (Item SP4) subpixels that all have isosceles triangle shapes, however Kim does not teach where the first sub-pixels are distributed at a center of one of the pixel groups, the third subpixels are distributed at an edge of one of the pixel groups and the second subpixels are distributed below acute angles of adjacent two of the third subpixels. Further, Kim does not teach a trapezoid shaped subpixel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC K ASHBAHIAN/Examiner, Art Unit 2891